             Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 1 of 22



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
                                                                     :
BENNY KAY,                                                           :   CIVIL ACTION
                                                                     :
                                                      Plaintiff,     :   Case No.:
                                                                     :
                           -against-                                 :   COMPLAINT
                                                                     :
                                                                     :
LAVRY ENGINEERING, INC.,                                             :
                                                                     :
                                                      Defendant. :
                                                                     :
---------------------------------------------------------------------X

        Plaintiff, BENNY KAY, by and through his attorneys CARTER REICH, PC, as and for

his complaint against Defendant, LAVRY ENGINEERING, INC., alleges and asserts in support

thereof, based upon information and belief, as follows:

                                     PRELIMINARY STATEMENT

        1.       This is a case sounding in negligence, negligent misrepresentation, breach of the

duty of good faith and fair dealing, and violation of the Washington State Consumer Protection

Act. Plaintiff has been harmed as a result of using a product, manufactured and sold by LAVRY,

that was negligently designed and manufactured resulting in the creation of sound recordings that

are defective and must be re-created to allow for optimal use.

        2.       Defendant also knowingly mislabeled their product and then failed to inform

Plaintiff of their deviation from standard practice for a decade.           As a result, Plaintiff used the

product for ten (10) years to make over 1,100 sound recordings – all the while, unwittingly creating

defective results and material suboptimal for use. Plaintiff’s personal property and a decade’s

worth of work has been damaged as a direct and proximate result of LAVRY’s acts and omissions.


                                                        1
              Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 2 of 22



As such, Plaintiff seeks a minimum of $583,000.00, in damages, in addition to any and other relief

the Court sees fit.

                                           JURISDICTION

         3.       This court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1), in

that this is a civil action between a citizen of New York and a business incorporated in and at home

in Washington State, and the amount in controversy exceeds $75,000 exclusive of costs.

         4.       In order to determine the citizenship of a corporation for diversity jurisdiction, the

corporation either must have its nerve center or main office in another state, and cannot be

incorporated in the State of New York. Augienello v. F.D.I.C., 310 F.Supp.2d 582 (S.D.N.Y.

2004).    As Defendant is both incorporated in Washington State and has its principle place of

business in Washington State, while Plaintiff is a citizen of New York, diversity is satisfied.

                                               PARTIES

         5.       Plaintiff, BENNY KAY (hereinafter “Plaintiff” or “KAY”), is an adult resident of

the City, County and State of New York.

         6.       Defendant,    LAVRY       ENGINEERING           (hereinafter    “DEFENDANT”        or

“LAVRY”), is a business incorporated under the laws of Washington State and having its principle

place of business in Poulsbo, Washington.

                                                VENUE

         7.       Venue is proper in this district under 28 U.S.C. § 1391(b)(2) in that a substantial

part of the property that is the subject of the action is situated in this district.




[continued]



                                                     2
               Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 3 of 22



                                                FACTS

          8.       For 25 years, LAVRY has designed, manufactured, marketed and sold professional

audio and hi-fidelity equipment and is considered a leader in the industry. LAVRY is well known

for its premium audio converters that convert digital audio signal into analog signal (and visa

versa).

          9.       In 2008, Plaintiff purchased two audio converter products directly from LAVRY,

the model 4496 and model DA-10. The model 4496 is a frame used to house four stereo converter

modules, while the DA-10 is a stand-alone, stereo, digital-to-analog converter.

          10.      Both the analog output from the 4496, and the DA-10 can be used to create stereo

music mixes through an “analog summing buss” – a convention of workstation music production

that combines individual output sources from converters into a stereo music mix.

          11.      The DA-10 is delivered ready-for-use and preassembled by LAVRY.           It has a

switch on the front panel allowing users the option to select “POLARITY” of “normal” or “invert”.

          12.      At the time the DA-10 was fabricated and sold to Plaintiff, the industry standard

for wiring balanced line audio was second conductor positive (referred to as “Pin 2+”), and third

conductor negative for polarity connection (Exhibit “A”).

          13.      This is considered “normal” polarity as per industry standard. However, on the DA-

10 unit purchased by Plaintiff, this configuration only occurred when the device’s polarity switch

was set to “invert” rather than “normal”.

          14.      The DA-10 was factory-wired in reverse and / or mislabeled with the second

conductor of its balanced line output as return and the third conductor as positive (Exhibit “B”).

          15.      As a result, the DA-10 unit would actually operate in what would be considered by

audio engineers to be “normal” when in “invert” polarity and vice-versa.



                                                   3
         Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 4 of 22



       16.     This deviation from the industry standard was not made clear by the manual or

promotional materials for the DA-10 (Exhibit “C”).

       17.     This standard was initially adopted by the Audio Engineering Society (AES) in

1993, such that by 2008 it was ubiquitous among manufacturers of audio equipment, making the

design and construction of the DA-10 a true deviation from this standard.

       18.     Neither at the time of purchase, nor at any time over the following nine-plus years,

did LAVRY notify Plaintiff that their configuration was, in fact, the opposite of the industry

standard, despite the fact that LAVRY had actual and/or constructive knowledge of the deviation

it created through its negligent design and / or construction of the DA-10.

       19.     It was not until after Plaintiff returned the unit to LAVRY for its ten (10) year

refurbishment, that a technician from LAVRY, in an email to Plaintiff dated June 26, 2018, finally

informed KAY of the need to set the DA-10 “POLARITY” switch to “invert” unless he had

“special non-standard cables” that would make up for the defective design and manufacture of the

DA-10 (Exhibit D).

       20.     The fact that the “POLARITY” switch on the DA-10 deviated from the industry

standard is not in dispute as LAVRY’s technician disclosed to Plaintiff that the unit requires

“special non-standard cables”, for standard operation.

       21.     “Polarity”, or “phase”, is vital in audio reproduction because transducers can react

adversely to out-of-phase signal sources. For example, a transient signal can cause a loud speaker

to implode when signal feeding it is out-of-phase – causing mechanical challenges, including, in

extreme cases, a speaker’s cone hitting its frame. Also, in extreme cases, lathe-cutting of

phonograph record masters can be irreparably damaged by out-of-phase signal sources as it can




                                                 4
          Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 5 of 22



cause the needle to jump, making it difficult, if not impossible, for an operator to maintain a cutting

groove.

       22.     The harm caused by using the DA-10 is compounded when its out-of-phase analog

output is combined with the normal analog output of LAVRY’s 4496 for mixing sound recordings

on an “analog summing buss” – locking in out-of-phase signal into mixes.

       23.     To elaborate, the 4496 modules have polarity switches that are labeled as “Pin 2+”

or “Pin 3+” (instead of “normal” or “invert” as is on the DA-10) rendering them more-clear for

users to assign standard polarity but opposite of the DA-10 if used in conjunction with its analog

output in the “normal” setting.

       24.     The use of an analog summing buss “locks in” the reverse polarity from the DA-10

as an out-of-phase component of the overall mix which then acts adversely to other in-phase

components and renders the result defective and suboptimal for use.

       25.     By this point in time (June, 2018), Plaintiff had used the DA-10 and 4496 on more

than 1,100 mixes made over the previous ten (10) years – of which, at least 583 have been mixed

and “locked in” with out-of-phase signal from the DA-10 and require remixing.

       26.     Plaintiff sought the expert opinion of an audio engineer / technician who concluded

that the DA-10 unit was in fact both engineered against the accepted standard, and that it resulted

in the anomalies found in Plaintiff’s recordings (Exhibit E).

       27.     Anomalies created by out-of-phase mixing can be difficult to detect and can mimic

anomalies attributable to other factors. Moreover, Plaintiff had no reason to suspect that the DA-

10 was the source of any anomalies because it was used with its “POLARITY” switch set to

“normal”. Lastly, any knowledge regarding the labeling and configuration of the “POLARITY”




                                                  5
          Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 6 of 22



switch on the DA-10 was and is in the exclusive possession of LAVRY, and unknown to Plaintiff

until June 26, 2018. As such, this action is timely.

                                        CHOICE OF LAW

       28.      In New York, the choice-of-law test in a tort action for a court sitting in diversity

is a two-pronged one: 1) significant contacts and the jurisdiction they are located in; and 2)

“whether the purpose of the law is to regulate conduct or allocate loss.” Babcock v. Jackson, 12

N.Y.2d 473 (1963). If the rule is conduct-regulating, such as duty and standard of care, then the

court will traditionally use the law of the place where the tort occurred. Colon v. Multi-Park Corp.,

477 F.Supp.2d 620 (S.D.N.Y. 2007).

       29.      In this case, whereas Plaintiff created all of the mixes with LAVRY’s products in

New York City, the most significant contacts to the torts, namely the negligent designed,

manufacture and mislabeling of the DA-10, are in the state of Washington. Further, the laws of

Negligence, Negligent Misrepresentation, and the Consumer Protection Act are all conduct-

regulating. Thus, the laws of Washington should be applied in this case.

                                            COUNT ONE
                                          (NEGLIGENCE)

       30.      Plaintiff incorporates by reference all of the averments contained in Paragraphs “1”

through “29”, as if fully set forth herein.

       31.      In order to show basic negligence, one must show four elements: “(1) the existence

of a duty; (2) breach of that duty; (3) resulting injury; and (4) proximate cause.” Ranger Ins. Co.

v. Pierce Cty., 164 Wash.2d 545 (2008) (quoting Degel v. Majestic Mobile Manor, Inc., 129

Wash.2d 43 (1996)).




                                                  6
            Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 7 of 22



        32.     When considering negligence in a products liability context, the elements are

slightly altered. These elements are: “(a) the offer of sale of the product by a retailer, (b) a duty of

care in the retailer, (c) a failure by act or omission to perform the duty, (d) an injury occurring

from use of the product and (e) a proximate cause of the injury was a fail-to-perform the duty.

Martin v. Schoonover, 13 Wash.App. 48 (Ct. of App. Div. 1 1975).

        33.     “[T]he more a retailer takes an active part in preparing the product for final use and

takes the role of a manufacturer or assembler, the more likely he can be found liable in negligence.

Id. at 54. As LAVRY is both the merchant and manufacturer in this case, it is clear they owed the

highest duty to Plaintiff.

        34.     The first element is easily proven as LAVRY continues to offer this model (or

subsequent revisions of same, i.e. the DA-11) for sale on their website.

        35.     As for the second element, LAVRY owed a duty of care to Plaintiff, and others, to

manufacture and sell equipment suitable for its stated purpose. LAVRY also owed a duty of care

to Plaintiff, and others, to manufacture and sell equipment that would not cause damage to the

audio recordings LAVRY’s customers were invariably creating with its equipment. Lastly,

LAVRY owed a duty to Plaintiff, and others, to label its equipment to allow for proper use by the

end-user.

        36.     In each and every instance LAVRY breached the duty of care owed to Plaintiff by

manufacturing and selling the DA-10 unit with a polarity configuration that is opposite of the

standard configuration, and which could not be corrected without the use of “special non-standard

cables”; by manufacturing and selling equipment that is likely to cause irreparable damage to its

customer’s recordings; and, by failing to properly indicate on the unit that when the Polarity is set

to normal, it is actually set to inverse, and vice versa.



                                                   7
           Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 8 of 22



         37.   Plaintiff, who through no fault of his own recorded over 1,100 mixes using the DA-

10 and who now must pay, at a minimum, $583,000, to correct the defective mixes, sustained

damages as a direct and proximate result of Defendant’s negligence.

         38.   By reason of the foregoing, Defendant is liable to Plaintiff in the amount of

$583,000, plus attorney’s fees and costs, as well as any equitable relief deemed appropriate by the

court.

                                    COUNT TWO
                           (NEGLIGENT MISREPRESENTATION)

         39.   Plaintiff incorporates by reference all of the averments contained in Paragraphs “1”

through “38” as if fully set forth herein.

         40.   A cause of action for Negligent Misrepresentation involves six elements under

Washington State Law. The six elements are: 1) supplying of information that is false; 2) the

defendant knew or should have known the information was false; 3) the defendant was negligent

in obtaining or communicating the false information; 4) plaintiff’s reliance on the information;

5) the reliance was reasonable; and 6) the false information proximately caused the plaintiff’s

damages. Merriman v. American Guarantee & Liability Insurance Company, 198 Wash.App. 594

(3d Div. 2017) (quoting Ross v. Kirner, 162 Wash.2d 493 (2007).

         41.   The courts have further determined that liability for negligent misrepresentation

applies in three situations: 1) the defendant knows of the injured party’s reliance on their

statements in choosing to take a certain course of action; 2) the plaintiff is a member of a group

the defendant wishes to influence; or, 3) the defendant has a special reason to know that a member

of a limited group will rely on the information. Schaaf v. Highfield, 127 Wash.2d 17 (1995)

(quoting Haberman v. Washington Public Power Supply System, 109 Wash.2d 107 (1988)).




                                                8
          Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 9 of 22



        42.     The determination of a special relationship is a factual one. In Haberman, a

company issued bonds to fund a nuclear power plant. The court reasoned that since the plant

marketed to a specific, limited group of people (people wishing to invest in municipal bonds), and

knew such people would likely rely on their information, a relationship existed so that an action

for Negligent Misrepresentation could be supported. Haberman v. Washington Public Power

Supply System, 109 Wash.2d 107 (1988).

        43.     Here, LAVRY largely markets to a limited group, sound engineers and audiophiles,

and knows or should know they will rely on the information provided, establishing the special

relationship.

        44.     The information provided by LAVRY, specifically, that if the switch is flipped one

way it will mix audio in a way that is standard to the industry, while if it is flipped the other it will

invert the mix, is false as it does not conform to the industry standard when in “normal” mode, but

does when in “inverse” mode. It was, or should have been known by LAVRY at the time that the

industry standard required was for the DA-10 to be used on the “inverse” setting.

        45.     Defendant negligently failed to ensure that their equipment conformed to the

current standard, or in the event it did not, inform the user of the deviation.

        46.     Plaintiff relied on the information supplied by LAVRY when making his mixes,

and his reliance was reasonable as Defendant was the manufacturer of the equipment.

        47.     Finally, it is clear that Plaintiff relied on this information to his detriment, as he

must now remix hundreds of tracks, thus causing his damages and satisfying all of the elements

required for a Negligent Misrepresentation action.

        48.     By reason of the foregoing, Defendants is liable in the amount of $583,000, plus

attorney’s fees and costs, as well as any equitable relief deemed appropriate by the court.



                                                   9
         Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 10 of 22



                                COUNT THREE
               (BRECH OF DUTY OF GOOD FAITH AND FAIR DEALING)

       49.     Plaintiff incorporates by reference all of the averments contained in Paragraphs “1”

through “48” as if fully set forth herein.

       50.     When determining if a duty exists, the court must also look to whom the duty was

owed and what duty was owed. Keller v. City of Spokane, 146 Wash.2d 237 (2002).

       51.     In the commercial context, at the very least there is a duty of good faith and fair

dealing. Such duty “obligates parties to cooperate with each other so that each may obtain the full

benefit of performance.” Badgett v. Sec. of State Bank, 116 Wash.2d 563 (1991).

       52.     The idea of a duty of good faith dealing is also seen in the Washington Consumer

Protection Act as the failure to inform a consumer of a material fact is deceptive under the law.

Robinson v. Avis Rent-A-Car System, Inc., 106 Wash.App. 104 (WA Ct. of App. Div. 1 2001).

       53.     LAVRY’s failure to inform Plaintiff of their deviation from the accepted industry

standard of the time was a breach of their duty of good faith and fair dealing.

       54.     At the time the DA-10 was fabricated and sold to Plaintiff, the standard

configuration for the industry was to use the second conductor of a balanced line for the positive

polarity connection, and the third conductor for the return feed (referred to as “Pin 2+”).

       55.     In fact, this configuration only occurred when the operator switched the device to

“inverse” rather than “normal.”

       56.     This information was not passed on to Plaintiff by LAVRY until ten (10) years after

his initial purchase when he returned the device for servicing and was informed by the LAVRY

technician.

       57.     As LAVRY took no steps to inform Plaintiff of this deviation, KAY used his device

for years in the “normal” mode, mixing audio that is defective and must be remixed.

                                                 10
          Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 11 of 22



         58.   This remixing is estimated to cost Plaintiff at least $583,000, giving him

ascertainable damages. Thus, it is clear that LAVRY breached their duty of good faith and fair

dealing, resulting in damages suffered by the Plaintiff.

         59.   By reason of the foregoing, Defendant is liable to Plaintiff in the amount of

$583,000, plus attorney’s fees and costs, as well as any equitable relief deemed appropriate by the

court.

                               COUNT FOUR
           (VIOLATION OF WASHINGTON CONSUMER PROTECTION ACT)

         60.   Plaintiff incorporates by reference all of the averments contained in Paragraphs “1”

through “59” as if fully set forth herein.

         61.   In order to demonstrate a violation of the Washington Consumer Protection Act

(CPA), three elements must be met: 1) defendant engaged in an unfair or deceptive act or practice;

2) the act or practice occurred during trade or commerce; 3) the act or practice impacts the public

interest; 4) there was an injury to the plaintiff’s business or property; and 5) the injury is causally

related to the unfair or deceptive act. Shields v. Morgan Financial, Inc., 130 Wash.App. 750 (WA

Ct. of App. Div. 1 2005).

         62.   An act or practice is deceptive when it has the “capacity to deceive a substantial

portion of the public.” Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wash.2d

778 (1986) (emphasis in original). Furthermore, “knowing failure to reveal something of material

importance is ‘deceptive’ within the CPA.” Robinson v. Avis Rent-A-Car System, Inc., 106

Wash.App. 104 (WA Ct. of App. Div. 1 2001).

         63.   It is clear that in this case, the “invert/normal” switch was mislabeled. This

mislabeling clearly possessed the capacity to deceive the public into thinking that placing the

product into “normal” mode would make the recording conform to current standards.

                                                  11
         Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 12 of 22



        64.     As the manufacturer specifically made the device and knew or should have known

the current standard, their inaction in revealing the variance from the normal set-up represents

knowing failure.

        65.     The representation that the unit conformed to industry standard and failure to warn

the consumer of the variance continued when the unit was sold to the consumer, placing it during

the act of trade or commerce.

        66.     In order to show the public interest prong of the action Washington Courts employ

a three-prong test which requires: 1) the defendant induces the plaintiff to act or refrain from acting

through unfair or deceptive acts or practices; 2) the plaintiff suffers damage due to this action or

failure to act; and 3) the deceptive acts or practices have the potential for repetition. Anhold v.

Daniels, 94 Wash.2d 40 (1980) (abandoned on other grounds).

        67.     Under this test, LAVRY clearly induced Plaintiff through advertising and

mislabeling, to not only purchase the unit, but use it on a particular setting (“normal”) which was

the inverse of the setting KAY needed to use the unit on. Plaintiff suffered damages due to the

necessity of remixing associated sound recordings.

        68.     Finally, because there is no evidence the label has been fixed on later models, nor

that Defendant took any measures to inform other owners of the variation from the standard, there

is a potential for repetition in this case. Thus, the Anhold test is satisfied as well as the third prong

of a CPA claim.

        69.     In fact, upon information and belief, and as evidence of their prior knowledge of

the issue, LAVRY did attempt to correct any confusion without revealing the prior mislabeling of

the DA-10 unit by labeling the “POLARITY” switch on newer or alternate models with “Pin 2+”

or “Pin 3+”.



                                                   12
         Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 13 of 22



       70.     As to the forth prong of Plaintiff’s CPA claim, KAY’s property was injured by his

inadvertent use of the incorrect polarity setting on the DA-10.

       71.     As for the fifth and final prong of Plaintiff’s CPA claim, as the injury would not

have happened but-for the mislabeling and failure to warn of this deviation, Plaintiff’s injury is

causally and directly linked to the deceptive acts of LAVRY.

       72.     By reason of the foregoing, Defendant is liable in the amount of $583,000, plus

attorney’s fees and costs, as well as any equitable relief deemed appropriate by the court.

                                CONCLUSION AND DEMAND

WHEREFORE, Plaintiff, BENNY KAY, demands judgment as follows:

       A. On Count One, awarding damages to the Plaintiff, in an amount to be determined at
          trial but in no event less than $583,000 plus interest and attorney’s fees;

       B. On Count Two, awarding damages to the Plaintiff, in an amount to be determined at
          trail but in no event less than $583,000 plus interest and attorney’s fees;

       C. On Count Three, awarding damages to the Plaintiff, in an amount to be determined at
          trail but in no event less than $583,000 plus interest and attorney’s fees;

       D. On Count Four, awarding damages to the Plaintiff, in an amount to be determined at
          trail but in no event less than $583,000 plus interest and attorney’s fees; and,

       E. Granting Plaintiff such other and further relief as the Court deems just and proper.

Dated: New York, New York
       May 30, 2019

                                                     CARTER REICH, PC

                                              By:     /s/ Carter A. Reich
                                                     Carter A. Reich, Esq.
                                                     Attorneys for Plaintiff
                                                     BENNY KAY
                                                     116 Nassau Street, Suite 631
                                                     New York, New York 10038
                                                     (917) 615-0978
                                                     creich@reich.legal

                                                13
Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 14 of 22



                         Exhibit “A”




                              14
Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 15 of 22



                         Exhibit “A”

                          (continued)




                              15
Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 16 of 22



                          Exhibit “B”




                              16
             Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 17 of 22



                                              Exhibit “C”




-------------------------------------------




                                                  17
             Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 18 of 22



                                                       Exhibit “D”


On Tue, 6/26/18, Technical Support <techsupport@lavryengineering.com> wrote:
Subject: [#RPA-46027] Ticket replied: DA 10 / Lavry Blue - recap & testing
To: "Benny Kay" <afab2005@yahoo.com>
Date: Tuesday, June 26, 2018, 3:20 PM

Benny-

There was one other detail I wanted to tell you before I forget:

Unless you have special non-standard cables for the XLR outputs of the DA10, you should consider using
the DA10 with the front panel Polarity switch set to "invert."… …Basically, the XLR’s are “Pin 3 Hot”
unless you set the FP [Front Panel] switch to invert. This also affects the headphone output, and the
signal is inverted unless the FP switch is set to invert…
.
Thanks,

Brad

With best regards,

Technical Support

----------------------------------------------------

Benny Kay <afab2005@yahoo.com>
To:help@lavryengineering.com
Jun 26 at 3:46 PM

Wow. This sucks so bad. What were you guys thinking?




                                                           18
         Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 19 of 22



                                             Exhibit “E”




                                        40 West 27th Street 7th Fl

                                          New York, N.Y. 10001

                                       212-366-6690 917-975-7502

                          www.shelterislandsound.com www.steveaddabbo.com



                                          Technical Report
                                    Prepared by Steve Addabbo


Date of test: September 7, 2018
Location: Kay Studio (Private)
The purpose of this series of tests was to ascertain if a certain piece of equipment
(Lavry DA-10 Two-Channel Digital to Analog Converter) was wired contrary to industry standards.
And further to determine the negative impact of this anomaly.
Background: A digital converter is a piece of professional audio equipment that is widely used in
audio production work. Its purpose is to take analog audio program material and convert it to a
digital stream of information that is stored and manipulated in computer-based Digital Audio
Workstations (DAWs).
It is standard industry practice to observe a certain polarity and consistency in the wiring of studio
equipment. Engineers, both professional and semi-professional, depend on this consistency on a
technical level and do not expect to have to scientifically test each piece of equipment before
entering it into service.
Objective: To determine if the Lavry DA-10 (serial # 53480) was manufactured to an opposite
phase polarity from industry standards. The output connectors of the unit are standard 3 pin Male
XLR Connectors. These connectors have pins labeled 1, 2 and 3. Normal industry standards set
pin 1 at ground (also referred to as shield), Pin 2 as the positive (or hot), and Pin 3 as the negative



                                                   19
         Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 20 of 22



(return). These connections are standard within the audio industry when using the “Balanced
Line” method of signal transmission common in most recording studios.
Test: We took a two cycle burst of a 1000 cycle-per-second (HZ) sine wave in a typical “Pro Tools”
session in a DAW. We copied this sample and sent it simultaneously through the DA-10 and the
Lavry 4496 (Containing three, two channel, Lavry MDA digital-to-analog converters). We then re-
recorded the outputs of all eight channels back into our session to compare the phase relationships.
Results: As shown in the following screen shot the DA-10 clearly puts the sine wave burst out-of-
phase with the other unit and with the input source.




All wiring and patch bays in the studio are correctly wired using stock audio harnesses. To double
check, we moved the DA-10 to other inputs and the problem always followed the DA-10.
Ramifications: When used as a Digital-to-Analog Converter (D to A) the DA-10 reverses the phase
of the output program material as compared to industry standards. When audio mixing is done on
a traditional “analog” board many discrete signals are combined (mixed) to create a final stereo
master track. The phase coherency of these signals contributes to a technically correct result.
With two channels out of phase (and in this case the stereo drum tracks) less than optimum results
are obtained, especially in the low frequency content of the recording.




                                                 20
         Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 21 of 22



Conclusion: Simply put, loudspeakers and headphones etc. work by vibrating a diaphragm to move
air molecules to create what we hear as music. If there is out-of-phase, low-frequency content (like
Bass and Drums trying to move the speaker in different directions) the sonics are compromised in a
very discernible way. Material mixed at Kay’s facility has been negatively impacted by this defect
of the Lavry DA-10.


Signed this 29th Day of September, 2018.




Steve Addabbo




                                                21
Case 1:19-cv-05059-ALC Document 1 Filed 05/30/19 Page 22 of 22



                          Exhibit “E”

                          (continued)




                              22
